Citation Nr: 1403379	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the Veteran's substantive appeal received on May 17, 2011, was timely.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus (DM).

3.  Entitlement to an initial evaluation in excess of 10 percent for status post Bell's palsy of the right eye with lagophthalmos and exposure keratopathy.  

4.  Entitlement to service connection for bilateral glaucoma as secondary to DM.

5.  Entitlement to service connection for bilateral diabetic macular edema as secondary to DM.

6.  Entitlement to service connection for bilateral age-related cataracts as secondary to DM.

7.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

8.  Entitlement to service connection for irritable bowel syndrome.

9.  Entitlement to service connection for bilateral tired leg syndrome.

10.  Entitlement to service connection for erectile dysfunction (ED) as secondary to DM.

11.  Entitlement to service connection for diabetic neuropathy of the left lower extremity as secondary to DM.

12.  Entitlement to service connection for diabetic neuropathy of the right lower extremity as secondary to DM.

13.  Entitlement to service connection for diabetic neuropathy of the left upper extremity as secondary to DM.

14.  Entitlement to service connection for diabetic neuropathy of the right upper extremity as secondary to DM.

15.  Entitlement to service connection for bilateral hearing loss.

16.  Entitlement to service connection for bilateral diabetic retinopathy as secondary to DM.

17.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1067 to February 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issued numbers 2 through 17 on the front page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's substantive appeal is accepted as timely although not received within the time limitations because although he was apparently issued a statement of the case (SOC) on January 21, 2010 in response to his notice of disagreement (NOD) to a September 2008 rating decision, there was a typographical error in the address on the SOC and the RO failed to respond to multiple inquires from the Veteran's representative all indicating that the SOC had not in fact been received.


CONCLUSION OF LAW

The Veteran's May 17, 2011 substantive appeal is accepted as timely as to the issues numbered 2 through 17 on the front page of this decision and the Board has jurisdiction to review those issues.  38 U.S.C.A. § 7105(a), (c), (d) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.203, 20.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's jurisdiction is initiated by the timely filing of an NOD with an adjudicative determination by a VA agency of original jurisdiction and by the timely filing of a substantive appeal after an SOC has been issued.  38 U.S.C.A. § 7105(a), (c), (d); 38 C.F.R. § 20.200; 38 C.F.R. § 20.202 ("Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed).  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the 1-year period from the date of mailing of the notification being appealed, whichever period ends later.  The date of mailing of the letter of notification of the determination and the date of mailing the SOC will be presumed to be the same as the dates thereof for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b).  

In this case, in pertinent part, the RO adjudicated the issued numbered 2 through 17 on the front page of this decision in a September 2008 rating decision.  In December 2008, an NOD was received to those issues.  In August 2009, the Veteran's representative sent an inquiry regarding the status of the appeal since an SOC had not been furnished.  In January 2010, the representative sent another inquiry.  On January 21, 2010, an SOC was sent to the Veteran.  In reviewing the typed address, there is a typographical error contained in the address line where the spacing is incorrect.  Thereafter, beginning in early April 2010, the Veteran's representative submitted six additional status requests, each one indicating that an SOC had not been received and clearly indicating the intent to perfect an appeal.  In a May 2011 letter, the RO advised the representative that he himself had been mailed an SOC in January 2011 and the RO listed the attorney's address.  However, as noted, the Veteran is also entitled to receive an SOC and there is no copy of the SOC with the attorney's address of record.  Thereafter, and as received on May 17, 2011, a substantive appeal was submitted by the Veteran as to the issues being appealed from the September 2008 rating decision.  The RO indicated that the Veteran's substantive appeal was not timely as that it was not received within one year of the appealed September 2008 rating decision nor within 60 days of the SOC.  

In this case, as noted, an SOC was mailed to the Veteran and presumably the representative, although there is no copy of record of the attorney's SOC in the claims file or VA's Virtual System.  The record does reflect that the Veteran's copy of the SOC had a typographical error and that the Veteran has moved several times according to addresses contained in the claims file, VA's VACOLS system, as well as the most recent correspondence from the Veteran dated in 2012, which in fact does not match the address currently of record in the VACOLS system.  While the Board is cognizant of the Veteran's responsibility to update his address with VA, it is unclear if VA has kept his address updated, and, the Board also recognizes that there was a typographical error on his SOC sent to the Veteran in the address.  Further, his representative inquired about his appeal, stating that an SOC had not been received, repeatedly on many occasions before receiving any response from the RO.  Some of these inquires were prior to the issuance of the SOC and many were after, all indicating the intent to perfect an appeal.  

In light of the these factors, the Board finds that the May 17, 2011 substantive appeal will be accepted as timely in this case.  Thus, the Veteran has perfected an appeal as to the issues numbered 2 through 17 on the front page of this decision.


ORDER

The Veteran's substantive appeal received on May 17, 2011, was timely.


REMAND

As noted, the Veteran has perfected an appeal as to the issued numbered 2 through 17 on the front page of this decision.  The Veteran's representative indicated in August 2012 correspondence that additional review was necessary if the appeal above was resolved in the Veteran's favor.  

The only issue certified to the Board was the matter of the timeliness of the substantive appeal which was then the sole subject of his attorney's arguments and evidence.  As such, the Veteran and his attorney should be provided a reasonable period to submit argument and evidence as to the issues now recognized as being perfected and appealed.  If the Veteran and his representative submit additional evidence, the AOJ should readjudicate this claim and return any issues remaining on appeal to the Board, to be certified to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with the opportunity to review and develop his appeal including the submission of argument and evidence.  

2.  If additional evidence is received or it is otherwise deemed warranted, the AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  The remaining issues should then be returned to be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
	KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


